COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Alyssa Walker

Appellate case number:   01-13-00922-CV

Trial court case number: 12-DCV-202504

Trial court:             328th District Court of Fort Bend County

        On November 4, 2013, relator, Alyssa Walker, filed a petition for writ of mandamus and
a motion for temporary relief, seeking a stay of the trial court’s proceedings and requesting
“temporary orders granting [relator] possession of her child, KD and the ability to take KD
home.” Relator’s motion for temporary relief is granted in part and denied in part. We grant
relator’s motion to stay and deny relator’s “request[] for temporary orders granting [relator]
possession of her child, KD and the ability to take KD home.”
        Accordingly, we ORDER that all proceedings in the above-referenced underlying case
are stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this Court is
finally decided or the Court otherwise orders the stay lifted. Any party may file a motion for
reconsideration of the stay. See id. 52.10(c).
        We further ORDER that the response to the mandamus petition by any real party in
interest, if any, shall be due Tuesday, November 26, 2013.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn Keyes
                    Acting individually     Acting for the Court


Date: November 12, 2013